DETAILED ACTION
This is in response to the Amendment filed 5/10/2022 wherein claims 8 and 10 have been canceled and claims 1-7 and 9 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a support member disposed between the first motive force transmitter and the second motive force transmitter, the support member coupling the casing and the aircraft equipment and supporting the aircraft equipment” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant describes a “torque tube, which is a hollow support member supporting the power generator 28, is disposed between the coupling member 9 and the drive shaft 32. The torque tube 12 extends in the direction of the axis X inside the body portion 9a of the coupling member 9. One end portion 12a of the torque tube is coupled to the power generator 28, and the other end portion 12b of the torque tube 12 is coupled to the carrier 22, which is the unmovable part of the transmission 9. The is, the torque tube 12 coupled to the casing 2 via the carrier 22.” (Paragraph 0023 of Applicant’s specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mitrovic et al. (US 2016/0229549) in view of Hyatt et al. (US 2014/0086737), Balk et al. (US 2013/0111873), Roberge (2015/0337677), and Suciu et al. (US 2013/0259638).
Regarding Independent Claim 1, Mitrovic teaches (Figures 1-6) an aircraft engine apparatus (10) comprising:
a rotating shaft (15);
a fan (12; where bladed rotor may be a prime mover such as a fan of a turbofan engine – see Paragraph 0014) driven by (see abstract) the rotating shaft (15);
aircraft equipment (24) disposed, in a radial direction of the rotating shaft (15), inward of (see Figure 1) the fan (12); 
a first motive force transmitter (19) coupled to (via 17) the rotating shaft (15) and the fan (12);
a second motive force transmitter (22) disposed inward (see Figure 2) of the first motive force transmitter (19) in the radial direction (see Figures 1-2) of the rotating shaft (15) and coupled to (via 17 and 20) the rotating shaft (15) and the aircraft equipment (24);
a nose cone (25) disposed upstream of (see Figure 1) the fan (12), and
a transmission (17) disposed between the rotating shaft (15) and the first motive force transmitter (19) in the radial direction (see Figures 1-2) of the rotating shaft (15), wherein
the aircraft equipment (24) is a power generator (see Paragraph 0017) disposed inside (see Figure 1 and Paragraph 0020) the nose cone (25),
the rotating shaft (15) includes a low-pressure shaft driven by a low-pressure turbine (see Figure 1 and Paragraph 0015), 
the first motive force transmitter (19) includes a space (the space within 19 due to shaft being hollow; see Figures 1-2 and 5) that extends in an axial direction (see Figures 2 and 5 and Paragraph 0015) of the low-pressure shaft (15), and
the power generator (24) generates electric power by being driven by a rotating shaft (Paragraph 0039), where the generator input (at 24a, 24b; see Figure 1) is coupled to the low-pressure shaft (15) through the space (the space within 19; see Figures 1-2 and 5) of the first motive transmitter (19). Although Mitrovic teaches that the bladed rotor may be a fan of a turbofan engine and configurations where engine axes A1 and A2 are substantially coaxial, Mitrovic does not teach a fan case including a peripheral edge surrounding the fan, aircraft equipment disposed upstream of the fan, a casing that accommodates at least a part of the rotating shaft and supports the fan case, a support member disposed between the first motive force transmitter and the second motive force transmitter, the support member coupling the casing and the aircraft equipment and supporting the aircraft equipment, wherein the nose cone is configured to be stationary during operation of the aircraft engine, or that the power generator includes a generator input shaft to which external driving force is inputted, and generates electric power as a result of the generator input shaft being driven at a rotational speed that is a same rotational speed as a rotational speed of the low-pressure shaft in a state where the generator input shaft is coupled to the low-pressure shaft though the space of the first motive force transmitter, and in a state where the support member penetrates the space in the axial direction, an upstream end portion of the support member in the axial direction is coupled to the power generator, and a downstream end portion of the support member in the axial direction is coupled to the casing via the transmission.
Hyatt teaches (Figures 1-4) a fan case (18) of a turbofan engine (see Figure 1 and Paragraph 0030) including a peripheral edge (the peripheral surface of the fan case - see Figure 1) surrounding the fan (42), and a casing (36) that accommodates at least a part of the rotating shaft (the shaft 40 driving the fan through a speed change device – see Figure 1 and Paragraph 0032) and supports (via 62) the fan case (18), wherein the casing (36) is coupled to a transmission (48). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitrovic to include the fan case including a peripheral edge surrounding the fan, and a casing that accommodates at least a part of the rotating shaft and supports the fan case, wherein the casing is coupled to a transmission, as taught by Hyatt, in order to provide support and structural rigidity (Paragraph 0043). Mitrovic in view of Hyatt does not teach as discussed so far, wherein the aircraft equipment is disposed upstream of the fan, a support member disposed between the first motive force transmitter and the second motive force transmitter, the support member coupling the casing and the aircraft equipment and supporting the aircraft equipment, wherein the nose cone is configured to be stationary during operation of the aircraft engine or that the power generator includes a generator input shaft to which external driving force is inputted, and generates electric power as a result of the generator input shaft being driven at a rotational speed that is a same rotational speed as a rotational speed of the low-pressure shaft in a state where the generator input shaft is coupled to the low-pressure shaft though the space of the first motive force transmitter, and in a state where the support member penetrates the space in the axial direction, an upstream end portion of the support member in the axial direction is coupled to the power generator, and a downstream end portion of the support member in the axial direction is coupled to the casing via the transmission.
Balk teaches (Figures 1-4) a fan (7) including a propeller provided with blades (19) which are rotatably mounted on a stationary nose cone (21 – see Paragraph 0007).
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitrovic in view of Hyatt to include the stationary nose cone as taught by Balk in order to connect the hub to the fan casing (Paragraph 0007). Mitrovic in view of Hyatt and Balk does not teach wherein the aircraft equipment is disposed upstream of the fan, a support member disposed between the first motive force transmitter and the second motive force transmitter, the support member coupling the casing and the aircraft equipment and supporting the aircraft equipment or that the power generator includes a generator input shaft to which external driving force is inputted, and generates electric power as a result of the generator input shaft being driven at a rotational speed that is a same rotational speed as a rotational speed of the low-pressure shaft in a state where the generator input shaft is coupled to the low-pressure shaft though the space of the first motive force transmitter, and in a state where the support member penetrates the space in the axial direction, an upstream end portion of the support member in the axial direction is coupled to the power generator, and a downstream end portion of the support member in the axial direction is coupled to the casing via the transmission.
Roberge teaches (Figures 1-4) driving the aircraft equipment (generator 102) from a low spool (see Figure 3, Paragraph 0007, and Paragraph 0015) and positioning the aircraft equipment (generator 102) to be disposed upstream of (see Figures 3-4) the fan (84, 85), and that the power generator (102) that includes a generator input shaft (at 111, 124) to which external driving force is inputted (from 120), and generates electric power (via 113 and 124) as a result of the generator input shaft (at 111, 124) being driven at a rotational speed that is a same rotational speed (due to the arrangement of the shafts; see Figure 3, Paragraph 0007, and Paragraph 0015) of the low-pressure shaft (at 120) in a state where the generator input shaft (at 111, 124) is coupled to the low-pressure shaft (at 120) through the space (within 112) of the first motive force transmitter (112), a member (116; providing electrical support) disposed between a first motive force transmitter (112) and a second motive force transmitter (111), the member (116) coupling the casing (via the static structure included in the gear reduction; see Paragraph 0044) and the aircraft equipment (102) and supporting the aircraft equipment (102; Paragraph 0043-0044) and in a state where the member (116) penetrates the space in the axial direction (see Figure 3), an upstream end portion (the end near 115; see Figure 3) of the member (116) in the axial direction is coupled to (see Paragraphs 0043-0044 and Figure 3) the power generator (102), and a downstream end portion (the end near 107; see Figure 3) of the member (116) in the axial direction is coupled to (see Figure 3 and Paragraph 0043-0044) the casing (at 36) via the transmission (88; see Figures 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitrovic in view of Hyatt and Balk to include the power generator having a generator input shaft to which external driving force is inputted, and generates electric power as a result of the generator input shaft being driven at a rotational speed that is a same rotational speed as a rotational speed of the low-pressure shaft in a state where the generator input shaft is coupled to the low-pressure shaft though the space of the first motive force transmitter, a member disposed between the first motive force transmitter and the second motive force transmitter, the member coupling the casing and the aircraft equipment and supporting the aircraft equipment, and in a state where the member penetrates the space in the axial direction, an upstream end portion of the member in the axial direction is coupled to the power generator, and a downstream end portion of the member in the axial direction is coupled to the casing via the transmission, as taught by Roberge, in order to allow the generator to be driven to rotate with the lower speed turbine rotor (Paragraphs 0007 and 0015) and to supply electricity within the gas turbine engine or associated aircraft (Paragraphs 0043-0044). In addition, it has been held that rearranging parts (in this case, rearranging the location of the generator with respect to a location of a fan) of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). Mitrovic in view of Hyatt, Balk, and Roberge does not teach that the member is a support member.
Suciu teaches (Figures 1-4) the use of a support member (102) extending axially between a stationary carrier (90) of a geared architecture (48) and aircraft equipment (100) to support conduits (Paragraph 0051).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitrovic in view of Hyatt, Balk, and Roberge to include the support member extending axially between a stationary carrier of a geared architecture and aircraft equipment, as taught by Suciu, in order to support conduits between aircraft equipment and geared architecture (Paragraph 0051 of Suciu).
It is noted that a simple substitution of one known element (in this case, the nose cone of Mitrovic) for another (in this case, a nose cone configured to be stationary as taught by Balk) to obtain predictable results (in this case, to connect the fan case to the hub) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B.
Regarding Claim 2, Mitrovic in view of Hyatt, Balk, Roberge, and Suciu teaches the invention as claimed and as discussed above. Mitrovic further teaches (Figures 1-6) wherein the first motive force transmitter (19) is a hollow member (see Figure 2) that is coupled to the rotating shaft (15) via the transmission (20, 120, 17 – see Figure 2) and that extends in an axial direction (a horizontal direction - see Figure 1; Paragraph 0015 also states that axes A1 and A2 may be substantially coaxial) of the rotating shaft (15).
It is noted that Roberge also teaches (Figures 1-4) wherein the first motive force transmitter (112) is a hollow member (see Figure 3) that is coupled to the rotating shaft (120) via the transmission (88) and that extends in an axial direction (an axial upstream direction – see Figure 3) of the rotating shaft (120).
Regarding Claim 3, Mitrovic in view of Hyatt, Balk, Roberge, and Suciu teaches the invention as claimed and as discussed above. Mitrovic further teaches (Figures 1-6) wherein the transmission (20) includes an unmovable part (36a) fixed to the casing (see Figure 2 and Paragraph 0027). Mitrovic in view of Hyatt, Balk, and Roberge does not teach, as discussed so far, wherein the support member is coupled the unmovable part.
Roberge teaches (Figures 1-4) wherein the transmission includes an unmovable part (at 107), wherein the support member (116) is coupled to (Paragraphs 0043-0044) the unmovable part (at 107).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitrovic in view of Hyatt, Balk, Roberge, and Suciu to include the support member being coupled to an unmovable part of the transmission, as taught by Roberge, for the same reasons discussed above in claim 1.
Regarding Claim 4, Mitrovic in view of Hyatt, Balk, Roberge, and Suciu teaches the invention as claimed and as discussed above. Mitrovic further teaches (Figures 1-6) wherein the transmission (20, 120, 17) is a star-type planetary gear mechanism (see Paragraph 0027 and Figure 3) including: a sun gear (32a); a plurality of planetary gears (34a) meshed with the sun gear (32a); a ring gear (30a) meshed with the plurality of planetary gears (34a); and a carrier (36a) that supports (see Paragraph 0028) the plurality of planetary gears (34a), such that the planetary gears (34a) are rotatable (see arrow 44), and the unmovable part (36a) is the carrier (36a; see Figures 2-3).
It is noted that Roberge also teaches (Figures 1-4) wherein the transmission (88) is a star-type planetary gear mechanism (Paragraph 0037 and Figure 3) including: a sun gear (118); a plurality of planetary gears (108; Paragraph 0042) meshed with the sun gear (118); a ring gear (109) meshed with the plurality of planetary gears (108); and a carrier (at 107) that supports (Paragraph 0042) the plurality of planetary gears (108), such that the planetary gears (108) are rotatable (see Paragraph 0043) and the unmovable part (107) is the carrier (see Paragraphs 0042-0043 and Figure 3).
Regarding Claim 5, Mitrovic in view of Hyatt, Balk, Roberge, and Suciu teaches the invention as claimed and as discussed above. Mitrovic further teaches (Figures 1-6) wherein the transmission (20) includes an unmovable part (36a) fixed to the casing (see Figure 2 and Paragraph 0027). Mitrovic in view of Hyatt, Balk, and Roberge does not teach, as discussed so far, wherein the transmission includes a space, through which the support member passes in the radial direction of the rotating shaft at a position inward of an outer periphery of the transmission, and the support member passing through the space of the transmission is coupled to the casing.
Roberge teaches (Figures 1-4) wherein the transmission (88) includes a space (at 107), through which the support member (116) passes (see Paragraphs 0043-0044 and Figure 3) in the radial direction of the rotating shaft (120) at a position inward of (see Figure 3) an outer periphery (at 109) of the transmission (88), and the support member (116) passing through the space (at 107) of the transmission (88) is coupled to the casing (at 36; see Figures 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitrovic in view of Hyatt, Balk, Roberge, and Suciu to have the transmission include a space through which the support member passes in the radial direction of the rotating shaft at a position inward of an outer periphery of the transmission, and the support member passing through the space of the transmission is coupled to the casing, as taught by Roberge, for the same reasons discussed above in claim 1.
Regarding Claim 6, Mitrovic in view of Hyatt, Balk, Roberge, and Suciu teaches the invention as claimed and as discussed above. Mitrovic further teaches (Figures 1-6) wherein the second motive force transmitter (22) is a shaft member (see Figure 2 and Paragraph 0020) extending in an axial direction (a horizontal direction - see Figure 1; Paragraph 0015 also states that axes A1 and A2 may be substantially coaxial) of the rotating shaft (15).
It is noted that Roberge also teaches (Figures 1-4) wherein a second motive force transmitter (111) is a shaft member (see Figure 3) extending in an axial direction (see Figure 3) of the rotating shaft (120).
Regarding Claim 7, Mitrovic in view of Hyatt, Balk, Roberge, and Suciu teaches the invention as claimed and as discussed above. Mitrovic in view of Hyatt, Balk, Roberge, and Suciu does not teach, as discussed so far, wherein the generator input shaft and the low-pressure shaft are arranged side by side in an axial direction of the rotating shaft, and are covered by the support member in the radial direction of the rotating shaft. 
Roberge teaches (Figures 1-6) wherein the generator input shaft (at 111) and the low-pressure shaft (at 120, 92, 40) are arranged side by side in an axial direction of the rotating shaft (120), and are covered by the support member (116) in the radial direction of (see Figure 3) the rotating shaft (120). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitrovic in view of Hyatt, Balk, Roberge, and Suciu to have the generator input shaft and the low-pressure shaft be arranged side by side in an axial direction of the rotating shaft, and are covered by the support member in the radial direction of the rotating shaft, as taught by Roberge, for the same reasons discussed above in claim 1.
Regarding Claim 9, Mitrovic in view of Hyatt, Balk, Roberge, and Suciu teaches the invention as claimed and as discussed above. Mitrovic in view of Hyatt, Balk, Roberge, and Suciu does not teach wherein a heat exchanger is provided on a surface of the nose cone, the heat exchanger exchanging heat generated by the aircraft equipment with outside air.
Suciu further teaches (Figures 1-4) a turbofan engine (see Figure 1) including a nose cone (66), wherein a heat exchanger (100) is provided on a surface (an inner surface of the nose cone; see Figures 2-3) of the nose cone (66), the heat exchanger (100) exchanging heat generated by the aircraft equipment (via conduits not shown carrying lubricant – see Paragraph 0051) with outside air (from 74).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mitrovic in view of Hyatt, Balk, Roberge, and Suciu to include the heat exchanger provided on a surface of the nose cone, the heat exchanger exchanging heat generated by the aircraft equipment with outside air, as taught by Suciu in order to remove thermal energy from within the nose cone (Paragraph 0054-0056).

Response to Arguments
Applicant’s arguments, see Page 3, filed 5/10/2022, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the claim interpretation discussed in the body of the office action above and Suciu et al. (US 2013/0259638 – cited in the PTO-892 mailed 9/23/2019).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741